
	
		II
		112th CONGRESS
		2d Session
		S. 3633
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2012
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the unencumbering of title to non-Federal
		  land owned by the city of Anchorage, Alaska, for purposes of economic
		  development by conveyance of the Federal reversion interest to the
		  City.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Anchorage Land Conveyance Act of
			 2012.
		2.DefinitionsIn this Act:
			(1)CityThe
			 term City means the city of Anchorage, Alaska.
			(2)Non-federal
			 landThe term non-Federal land means certain
			 parcels of land located in the City and owned by the City, which are more
			 particularly described as follows:
				(A)Block 42,
			 Original Townsite of Anchorage, Anchorage Recording District, Third Judicial
			 District, State of Alaska, consisting of approximately 1.93 acres, commonly
			 known as the Egan Center, Petrovich Park, and Old City Hall.
				(B)Lots 9, 10, and
			 11, Block 66, Original Townsite of Anchorage, Anchorage Recording District,
			 Third Judicial District, State of Alaska, consisting of approximately 0.48
			 acres, commonly known as the parking lot at 7th Avenue and I Street.
				(C)Lot 13, Block 15,
			 Original Townsite of Anchorage, Anchorage Recording District, Third Judicial
			 District, State of Alaska, consisting of approximately 0.24 acres, an
			 unimproved vacant lot located at H Street and Christensen Drive.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Conveyance of
			 reversionary interests, anchorage, alaska
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 shall convey to the City, without consideration, the reversionary interests of
			 the United States in and to the non-Federal land for the purpose of
			 unencumbering the title to the non-Federal land to enable economic development
			 of the non-Federal land.
			(b)Legal
			 descriptionsAs soon as practicable after the date of enactment
			 of this Act, the exact legal descriptions of the non-Federal land shall be
			 determined in a manner satisfactory to the Secretary.
			(c)Additional
			 terms and conditionsThe Secretary may require such additional
			 terms and conditions to the conveyance under subsection (a) as the Secretary
			 considers appropriate to protect the interests of the United States.
			(d)CostsThe
			 City shall pay all costs associated with the conveyance under subsection (a),
			 including the costs of any surveys, recording costs, and other reasonable
			 costs.
			
